 

Exhibit 10.1

 

FIFTH AMENDMENT TO THE

INSPIREMD, INC. 2013 LONG-TERM INCENTIVE PLAN

 

This FIFTH AMENDMENT TO THE INSPIREMD, INC. 2013 LONG-TERM INCENTIVE PLAN (this
“Amendment”), dated as of March 21, 2019 (the “Effective Date”) is made and
entered into by InspireMD, Inc., a Delaware corporation (the “Company”). Terms
used in this Amendment with initial capital letters that are not otherwise
defined herein shall have the meanings ascribed to such terms in the InspireMD,
Inc. 2013 Long-Term Incentive Plan, as amended (the “Plan”).

 

RECITALS

 

WHEREAS, Article 9 of the Plan provides that the Company’s Board of Directors
(the “Board”) may amend the Plan at any time and from time to time;

 

WHEREAS, the Company previously reserved a total of nine million seven hundred
thousand (9,700,000) shares of common stock of the Company, par value $0.0001
(“Common Stock”), to be delivered pursuant to awards under the Plan;

 

WHEREAS, on October 1, 2015, the Company effected a one-for-ten reverse stock
split such that, after giving effect to the reverse stock split, there were nine
hundred seventy thousand (970,000) shares of Common Stock reserved for issuance
under the Plan;

 

WHEREAS, on April 18, 2016, the Board and, on May 24, 2016, at the Company’s
2016 annual meeting of stockholders, the stockholders, approved an amendment to
the Plan to increase the number of shares of Common Stock available for issuance
pursuant to awards under the Plan by ten million (10,000,000) shares, to a total
of ten million nine hundred seventy thousand (10,970,000) shares of Common
Stock;

 

WHEREAS, on August 4, 2016, the Board and, on September 28, 2016, at the
Company’s special meeting of stockholders, the stockholders, approved an
amendment to the Plan to increase the number of shares of Common Stock available
for issuance under the Plan by six million three hundred thousand (6,300,000)
shares, to a total of seventeen million two hundred seventy thousand
(17,270,000) shares of Common Stock;

 

WHEREAS, on October 7, 2016, the Company effected a 1-for-25 reverse stock split
such that, after giving effect to the reverse stock split, there were six
hundred ninety thousand eight hundred (690,800) shares of Common Stock reserved
for issuance pursuant to awards under the Plan;

 

WHEREAS, on February 7, 2018, the Company effected a 1-for-35 reverse stock
split such that, after giving effect to the reverse stock split, there were
nineteen thousand seven hundred thirty-seven (19,737) shares of Common Stock
reserved for issuance pursuant to awards under the Plan;

 

WHEREAS, on May 23, 2018, the Board and, on October 24, 2018, at the Company’s
2018 annual meeting of stockholders, the stockholders, approved an amendment to
the Plan to increase the number of shares of Common Stock available for issuance
under the Plan by eight million nine hundred thousand (8,900,000) shares, to a
total of eight million nine hundred nineteen thousand seven hundred thirty-seven
(8,919,737) shares of Common Stock;

 

WHEREAS, the Company intends, at its next annual meeting of its stockholders, to
seek stockholder approval of a reverse stock split in the range of 1-for-25 to
1-for-50 (the “Reverse Stock Split”);

 

WHEREAS, the Board desires to amend the Plan to (i) increase the number of
shares of Common Stock that may be delivered pursuant to awards under the Plan
by an additional 25,000,000 shares, for an aggregate maximum total of 33,919,737
shares of Common Stock available for issuance under the Plan; provided, however,
that such number of shares will be adjusted, in accordance with Article 11 of
the Plan, if the Reverse Stock Split is approved by the Company’s stockholders
and (ii) to reflect certain changes to the Internal Revenue Code of 1986, as
amended, upon the enactment of the Tax Cuts and Jobs Act of 2017; and

 



 

 

 

WHEREAS, the Board intends to submit this Amendment to the Company’s
stockholders for their approval.

 

NOW, THEREFORE, in accordance with Article 9 of the Plan and subject to
stockholder approval, the Plan is hereby amended, effective as of the date
hereof, as follows:

 

1. Section 2.17 of the Plan is hereby amended by deleting the phrase “or a
‘covered employee’ as defined in Section 162(m)(3) of the Code” from said
Section in its entirety.

 

2. Section 3.1 of the Plan is hereby amended by deleting the phrase “‘outside
directors’ under Section 162(m) of the Code and” from the second paragraph of
said Section in its entirety.

 

3. Section 3.3 of the Plan is hereby amended by deleting the phrase “Section
162(m) of the Code,” from the third paragraph of said Section in its entirety.

 

4. Section 5.1 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof the following new Section 5.1:

 

5.1 Number Available for Awards. Subject to adjustment as provided in Articles
11 and 12, the maximum number of shares of Common Stock that may be delivered
pursuant to Awards granted under the Plan is 30,480,435 shares, of which one
hundred percent (100%) may be delivered pursuant to Incentive Stock Options.
Shares to be issued may be made available from authorized but unissued Common
Stock, Common Stock held by the Company in its treasury, or Common Stock
purchased by the Company on the open market or otherwise. During the term of
this Plan, the Company will at all times reserve and keep available the number
of shares of Common Stock that shall be sufficient to satisfy the requirements
of this Plan.

 

5. Section 6.1 of the Plan is hereby amended by deleting the phrase “, (ii) to
the extent an Award issued under the Plan is subject to Section 409A of the
Code, in compliance with the applicable requirements of Section 409A of the Code
and the regulations or other guidance issued thereunder, and (iii) to the extent
the Committee determines that an Award shall comply with the requirements of
Section 162(m) of the Code, in compliance with the applicable requirements of
Section 162(m) of the Code and the regulations and other guidance issued
thereunder” from said Section and replacing it with the phrase “and (ii) to the
extent an Award issued under the Plan is subject to Section 409A of the Code, in
compliance with the applicable requirements of Section 409A of the Code and the
regulations or other guidance issued thereunder.”

 

6. Section 6.4 of the Plan is hereby amended by deleting the phrase “, to the
extent applicable and in the event the Committee determines that an Award shall
comply with the requirements of Section 162(m) of the Code, in compliance with
the requirements of Section 162(m) of the Code and the regulations and other
guidance issued thereunder” from said Section in its entirety.

 

7. Section 6.5 of the Plan is hereby amended by deleting the phrase “, (ii) to
the extent a SAR issued under the Plan is subject to Section 409A of the Code,
in compliance with the applicable requirements of Section 409A of the Code and
the regulations or other guidance issued thereunder, and (iii) to the extent the
Committee determines that a SAR shall comply with the requirements of Section
162(m) of the Code, in compliance with the applicable requirements of Section
162(m) and the regulations and other guidance issued thereunder” and replacing
it with the phrase “and (ii) to the extent a SAR issued under the Plan is
subject to Section 409A of the Code, in compliance with the applicable
requirements of Section 409A of the Code and the regulations or other guidance
issued thereunder.”

 

8. Section 6.6 of the Plan is hereby amended by deleting the phrase “, (ii) to
the extent a Restricted Stock Unit issued under the Plan is subject to Section
409A of the Code, in compliance with the applicable requirements of Section 409A
of the Code and the regulations or other guidance issued thereunder, and (iii)
to the extent the Committee determines that a Restricted Stock Unit award shall
comply with the requirements of Section 162(m) of the Code, in compliance with
the applicable requirements of Section 162(m) and the regulations and other
guidance issued thereunder” and replacing it with the phrase “and (ii) to the
extent a Restricted Stock Unit issued under the Plan is subject to Section 409A
of the Code, in compliance with the applicable requirements of Section 409A of
the Code and the regulations or other guidance issued thereunder.”

 



 

 

 

9. Section 6.7(a) of the Plan is hereby amended by deleting the second paragraph
of said Section in its entirety.

 

10. Section 6.7(a) of the Plan is hereby further amended by deleting the phrase
“With respect to a Performance Award that is not intended to satisfy the
requirements of Code Section 162(m), if the Committee determines” and replacing
it with the phrase “If the Committee determines.”

 

11. Section 6.7(c) is amended by deleting said Section in its entirety.

 

12. Section 6.10 of the Plan is hereby amended by deleting the phrase “, where
applicable, shall be within the meaning of Section 162(m) of the Code and” with
the word “shall.”

 

13. Section 6.10 of the Plan is hereby further amended by deleting the last
sentence of said Section in its entirety.

 

14. Article 9 of the Plan is hereby amended by deleting the phrase “Sections
162(m), 421, and 422 of the Code” and replacing it with the phrase “Sections 421
and 422 of the Code”.

 

15. Section 15.5 of the Plan is hereby amended by deleting the phrase “and
Section 162(m) of the Code” in its entirety.

 

16. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof, and all awards
granted under the Plan prior to the Effective Date shall continue to be governed
pursuant to the terms of the Plan as in effect immediately prior to the
Effective Date.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows.]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

  INSPIREMD, INC.         By:  /s/ Craig Shore   Name: Craig Shore   Title:
Chief Financial Officer, Chief Administrative Officer, Treasurer and Secretary

 

 